DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2018/0308612, of record and hereinafter “Park”).

Claim 10: Park discloses a coil electronic component (Fig.12), comprising: 
a support substrate (200); 
a coil pattern (310) disposed on at least a surface of the support substrate and having a core region in the center of the coil pattern (220 being in the center coil pattern in the core region; see Fig.12); 
a plurality of metal thin plates disposed in an upper portion of the coil pattern (110; see Fig.12 and [0056], where magnetic layers “may include at least one metal” and have the “shape of a metal ribbon”); 
an encapsulant sealing at least a portion of the support substrate, the coil pattern, and the at least one metal thin plate (120, which may be a thermosetting resin, see [0057]), and filled with a plurality of magnetic particles (130; see [0086]); and 
an external electrode (410,420) disposed outside of the encapsulant (forming body 100; see Figs.1 and 12) and connected to the coil pattern (see Fig.12 and [0063]), wherein at least a portion of the plurality of magnetic particles is disposed between the plurality of metal thin plates  (see Fig.12, where 130 are disposed between 110).

Claim 11: Park discloses wherein the plurality of magnetic particles and the plurality of metal thin plates include the same material (see [0086]: “The metal magnetic powder may include the same material as the magnetic layer 110”).
Claim 12: Park discloses wherein the same material includes an Fe-based alloy (see [0086] and [0056], which list various iron alloys which may be implemented for both).
Claim 14: Park discloses wherein at least one of the plurality of metal thin plates is parallel to the support substrate (see Fig.12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Inoue et al. (US 2010/0156344, hereinafter “Inoue”).

Claim 1: Park discloses a coil electronic component (Fig.12), comprising: 
a support substrate (200); 
a coil pattern (310) disposed on at least a surface of the support substrate and having a core region in the center of the coil pattern (220 being in the center coil pattern in the core region; see Fig.12); 
at least one metal thin plate disposed on an upper portion of the coil pattern (110; see Fig.12 and [0056], where magnetic layers “may include at least one metal” and have the “shape of a metal ribbon”) 
an encapsulant sealing at least a portion of the support substrate, the coil pattern, and the at least one metal thin plate (120, which may be a thermosetting resin, see [0057]); and 
an external electrode (410,420) disposed outside of the encapsulant and connected to the coil pattern (see Fig.12 and [0063]).

Regarding claim 13, Park discloses the limitations of claim 10 as discussed above, as well as a portion of the plurality of metal thin plates parallel to the support substrate (see Fig.12).

Park does not disclose the at least one metal thin plates “having a shape bent toward the core region” as required by strikethrough annotation above and recited in claim 13. Inoue discloses that in a similar inductor (Fig.7), a similar metal magnetic sheet (16) may be bent inwards at the central region of the coil (at 16b). Inoue discloses that by bending the metal foil into the central core region of the coil, the gap between the foil and the coil may be decreased, thus forming a more effective magnetic circuit and increasing the Q factor of the inductor (described as “enhancing the power reception efficiency” within this particular context, which correlates to an improved Q factor). See [0058]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have bent the metal thin plates into the central region of Park, as disclosed by Inoue, in order to have decreased the gap between the thin metal plates and the coil of Park, thus resulting in a more effective magnetic circuit and improved Q factor.

Claim 2: Park discloses wherein the metal thin plate is provided as a plurality of metal thin plates and the plurality of metal thin plates are stacked in a thickness direction of the support substrate (see Fig.12).
Claim 3: the combination of Park and Inoue disclose wherein a metal thin plate, of the plurality of metal thin plates, further adjacent to the coil pattern, has a wider region bent toward the core region (naturally, by bending multiple layers into the central layer of the coil, the layer closest to the coil would necessarily be a wider bend than the layers above due to the thickness of the metal plate layers).
Claim 4: Park discloses wherein a plurality of magnetic particles are filled in an interior of the encapsulant (130, see [0086]).
Claim 5: Park discloses wherein at least a portion of the plurality of magnetic particles is disposed between the plurality of metal thin plates (see Fig.12 and discussion above).
Claim 6: Park discloses wherein the plurality of magnetic particles and the plurality of metal thin plates include the same material (see [0086]: “The metal magnetic powder may include the same material as the magnetic layer 110”).
Claim 7: Park discloses wherein the same material includes an Fe-based alloy (see [0086] and [0056], which list various iron alloys which may be implemented for both).
Claim 8: the combination of Park and Inoue disclose wherein a region, of the at least one metal thin plate, disposed in an upper portion of the coil pattern, has a flat shape (directly above the coil, as shown by Fig.7 of Inoue).
Claim 9: although Park does not disclose “wherein a region of the at least one metal thin plate is disposed between the coil pattern and an outer side surface of the encapsulant”, Inoue further discloses providing the metal layer in such a configuration (Fig.5, 16a), where such a configuration enhances the eddy current suppressing effect. See [0056] of Inoue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further bent the metal thin plate of Park into a region between the coil pattern and the outer side surface of the encapsulant in order to have further enhanced an eddy current suppressing effect.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 2016/0189863) further discloses an inductor with metallic/magnetic plates positioned above the coil and set in resin 72, although it is noted that magnetic particles are not disclosed between the metal plate layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849